DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendments and response filed on 10/18/2021 are acknowledged and entered.

Claims 1-22 were pending.  In the amendment as filed, applicants have amended claims 1, 10, and 14; and cancelled claims 2 and 22.  No claims have been added.  Therefore, claims 1 and 3-21 are currently pending and are under consideration in this Office Action.

Status of Claim(s) Objection(s) and /or Rejection(s)
The objection to the disclosure has been withdrawn in light of applicant’s amendments of paragraph [00164] as stated in the specification amendment filed on 10/18/2021. 

The rejections of claims 1, 14, and 22 under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite haves been withdrawn in view of applicant’s amendments of claims 1 and 14 and/or cancellation of claim 22 thereto. 

The rejections under the judicially created doctrine of obviousness-type double patenting of claims 1-12 and 14-20 over claims 1-3 of U.S. Patent No. 10,166,248 B1 have been withdrawn in light of the terminal disclaimer filed on 10/18/2021.

Terminal Disclaimer
The terminal disclaimer filed on 10/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,166,248 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 4, 11-14, 17, and 21 objected to because of the following informalities:
Both claims 4 and 14 recites “R3 is H, substituted or unsubstituted alkyl, halogen, alkyl, substituted or unsubstituted alkoxy, hydroxyl, nitro”.  The recitation of ‘substituted or unsubstituted alkyl’ and ‘alkyl’ is redundant.  It is suggested that the term ‘alkyl’ be deleted.
Claim 11 recites “a disease or condition selected from the group consisting of sickle cell anemia, metabolic syndrome, thrombosis, familial hypercholesterolemia”.  The ‘or’ should be added between “thrombosis, familial hypercholesterolemia”.
Claim 12 recites “a side effect of promoting thrombosis, sickle cell anemia, metabolic syndrome, familial hypercholesterolemia”.  The ‘or’ should be added between “metabolic syndrome, familial hypercholesterolemia”.
Both claims 13 and 21 recites “wherein the thrombosis is venous thrombosis, deep vein thrombosis, portal vein thrombosis, renal vein thrombosis, arterial thrombosis, and post-surgical thrombotic complications arising from angioplasty and organ transplantation”.  The ‘or’ should replace the “and” of “arterial thrombosis, and post-surgical”.
Claim 17 recites “R5 is H, -CH3, -CH2CH3, -CH(CH3)-CH3”.  The ‘or’ should be added between “-CH2CH3, -CH(CH3)-CH3”.


Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims 4, 11-14, 17, and 21 objected to typographical errors (see para. 8 above).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
December 4, 2021